o"

§

AO 245€ (Rev. 02/|8) Amended Judgment in a Criminal Case (NOTE: ldentify Changes with Asterisks (’))

 

Sheet l
UNITED STATES DISTRICT CoURT
District of Nevada
UNITED STATES OF AMERICA AMENDED JUDGMENT IN A CRIMINAL CASE
V.
THOMAS M. BIDEGARY Case Nurnber: 3:17-CR-0033-RCJ-WGC

USM Number: 33547-048
02/1 4/201 9

Date of Original Jud mentz John Arrascad Retained
§Or Date omm'g'ment) [Efendant's Kttomey

eaSOI'l fOI' Al‘l‘lendm€l`ltf

Correction of Sentence on Remand (l8 U.S.C. c 3742(0(1) and (2)) l:l Modification of Supervision Conditions (l8 U.S.C. cc

3563(¢) or 3583(¢))

l:l Reduction of Sentence for Changed Circumstances (Fed. R. Crim. P. 35(b)) l:l . Modilication of lmposed Term of Im risonment for
Extraordmary and Compelling Reasons (18 U. .C. c 3582(c)(l))

l:l Correction of Sentence by Sentencing Court (Fed. R. Crim. P. 35(a)) n _ Modification of lmposed Term of ln('t_!)r_isonment for
Retroactive Amendment(s) to the Sentencing uldelines (18 U.S.C.
c 3582(¢)(2))

X Correction of sentence for Clerical Mistake (Fed. R. Crim. P. 36) l:l irect Motion to District Court Pursuant l:l 28 U.S.C. c

2255 or 18 U.S.C. C 3559(¢)(7)

|J Moditica¢ion of Res¢iwnon order(ls u.s.c. g 3664)
THE DEFENDANT:

X pleaded guilty to count(s) ONE OF THE SUPERSEDING INDICTMENT

|:l pleaded nolo contendere to count(s)
which was accepted by the court.

 

 

|:l was found guilty on count(s) after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
18 U.S.C. § 371 Conspiracy to Defraud the United States 12/2014 ONE

The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the
Sentencing Refonn Act of 1984.

 

L'_l The defendant has been found not guilty on count(s)
X Count(s) ALL REMAININIG dismissed on the motion of the United States.

lt is ordered that the defendant must notify the United States Attomey for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. lf ordered to pay
restitution, the defendant must notify the court and United States Attomey of material changes in economic circumstances

 

 

 

 

 

March 5, 2019

Date

AO 245(` (Rev. 02/| 8) Judgment in a Criminal Case

Sheet 2 ¢ lmgrisonment

 

Judgment - Page 2 OF 7

DEFENDANT: THOMAS M. BIDEGARY
CASE NUMBER: 3:17¢CR-0033-RCJ-WGC

IMPRISONMENT

The defendant is hereby committed to the custody of the Federa| Bureau of Prisons to be imprisoned for a total
term of: SlXT¥ (60) MONTHS, CONCURRENT TO THE SENTENCING IN U.S.D.C. DISTRICT OF NEVADA CASE NUMBER
3:17-CR~0073-RCJ-WGC

l:||:|

The court makes the following recommendations to the Bureau of Prisons:
-that the defendant be designated to FDC SeaTac, WA

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:

|Il at E| a.m. |Il p.m. on .

|Il as notified by the United States Marsha|.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
X before 2 p.m. on June 6. 2019

|:l as notified by the United States Marsha|.

|Il as notified by the Probation or Pretrial Services Off\ce.

RETURN

l have executed this judgment as follows:

Defendant delivered on to

. with a certified copy of this judgment.

 

UNITED STATES MARSHAL

 

DEPUTY UNITED STATES MARSHAL

AO 245(` (Rev. 02/| 8) Judgment in a Criminal Case

Sheet 3 - SWis¢d Release _

.|udgment ¢ Page 3 of 7

DEFENDANT: THOMAS M. BIDEGARY
CASE NUMBER: 3:17-CR-0033-RCJ-WGC

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a tenn of: THREE 131 YEARSll CONCURRENT TO THE
SENTEN E IN U S.D.C. DlSTRICT OF NEVADA A E N BER 3:17-CR-0073-RCJ-WGC

MANDATORY CONDITIONS

¥ou must not commit another federa|, state or local crime.

You must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from

imprisonment and at least two periodic drug tests thereaher, as detem'iined by the court, not to exceed 104 tests annually.

X The above drug testing condition is suspended, based on the court’s determination that you
pose a low risk of future substance abuse. (check if applicable)

4. X You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of

restitution. (check if applicable)

X You must cooperate in the collection of DNA as directed by the probation ofticer. (check if applicable)

6. Cl You must comply with the requirements of the Sex Offender Registration and Notitication Act (34 U.S.C. c 20901, et seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, or are a student, or were convicted of a qualifying offense. (check if applicable)

7. U You must participate in an approved program for domestic violence. (check if applicable)

$'"!\’Z"

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.

AO 245C (Rev. 02/18) Judgment in a Criminal Case
Sheet 3A - Swised Relnse

Judgment - Page 4 of 7

DEl-`ENDANT: THOMAS M. BIDEGARY
CASE NUMBER: 3:17-CR-0033-RCJ-WGC

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. T hese conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep infomied, report to the court about, and bring about improvements in your conduct and condition.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your release from
imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time frame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and when you
must report to the probation officer, and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the court
or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If` you plan to change where you live or anything about your living arrangements
(such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying the probation officer
in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a
change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to take
any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawfii| type of employment, unless the probation officer excuses you from doing so.
lf you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses you from doing so.
lf you plan to change where you work or anything about your work (such as your position or your job responsibilities), you must notify the
probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible due to
unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been convicted of
a felony, you must not knowingly communicate or interact with that person without first getting the permission of the probation officer.

lf you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchukus or tasers).

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without first
getting the permission of the court,

If the probation officer determines that you pose a risk to another person (inc|uding an organization), the probation officer may require you to
notify the person about the risk and you must comply with that instruction. The probation officer may contact the person and confirm that
you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office User Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this judgment
containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised Release
Conditions, available at: www.uscourts.gov.

Defendant's signature Date

AO 245€ (Rev. 02/|8) Judgmcnt in a Criminal Case
Sheet 3D - Swised Relwse

Judgment ¢ Page 5 of 7

DEFENDANT: THOMAS M. BIDEGARY
CASE NUMBER: 3:17-CR-0033-RCJ-WGC

SPECIAL CONDITIONS OF SUPERVISION

1. Access to Financial lnformation - You must provide the probation officer access to any requested financial
information and authorize the release of any financial information The probation office will share financial
information with the U.S. Attorney’s Office.

2. Debt Obligations - You must not incur new credit charges, or open additional lines of credit without the approval
of the probation officer.

3. Search and Seizure - You shall submit to the search of your person, property, residence, or automobile under your
control by the probation officer or any other authorized person under the immediate and personal supervision of the
probation officer, without a search warrant to ensure compliance with all conditions of release.

4. Emgloyment Restriction - You must not engage in an occupation, business, or profession, or volunteer activity
that would require or enable you to prepare tax returns, provide tax consulting or otherwise provide tax or financial
advice of any kind, without the prior approval of the probation officer.

5. Internal Revenue Service Compliancc - You shall cooperate and arrange with the liitemal Revenue Service to
pay all past and present taxes, interest, and penalties owed. You shall file timely, accurate, and lawful income tax
returns and provide proof of same to the probation officer.

AO 245C (Rev. 02/18) Judgment in a Criminal Case (NOTE: identify Changes with Asierisks (*))

Sheet 5 - Criminal Moneta_ry Pena|ties

Judgment - Page 6 of 7

DEFENDANT: THOMAS M. BIDEGARY
CASE NUMBER: 3:17-CR-0033-RCJ-WGC

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA A§sessment* Fine Restitution
TOTALS 8100.00 $N/A $waived (*)$32,986.00
|:l The determination of restitution is deferred until An Amended Judgment in a Criminal Case (AO 245C) will be entered

afier such determination.
|I| The defendant must make restitution (inc|uding community restitution) to the following payees in the amount listed below.
ff the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified

otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. C 3664(i), all nonfederal
victims must be paid before the United States is paid.

Name gf Payg Total Loss** Restitution Ordered Priori§y or Percentage
Clerk of Court (*)$32,986.00

Attention: Finance

Case No.: 3:17-CR-0033-RCJ-WGC
333 las Vegas B|vd. South, Room 1334
l.as Vegas, Nevada 89101

Payment shall be forwarded to:
Sa|vadore E. Galindo

10900 Hwy 400
imiay, Nv 89419

TOTALS $ (*)$ §2,986.00
El Restitution amount ordered pursuant to plea agreement $
|J The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the

fifieenth day after the date of the judgment, pursuant to 18 U.S.C. C 3612(f). Al| of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. c 3612(g).

|I| The court determined that the defendant does not have the ability to pay interest and it is ordered that:
El the interest requirement is waived for the C| fine |Zl restitution.
E| the interest requirement for the |:l fine Cl restitution is modified as follows:
* Justice for Victims ofTrafficking Act of 2015, Pub. L. No. 114-22.

** Findings for the total amount of losses are required under Chapters 109A, l 10, l lOA, and 113A of Title 18 for offenses
committed on or after September 13, 1994, but before April 23, 1996.

 

AO 245C (Rev. 02/18) Judgment in a Criminal Case (NOTE; ldentify Changes with Asterisks (‘))
Sheet 6~ Schedule of PaDents

Judgmeot - Page 7 of 7

DEl-`ENDANT: THOMAS M. BIDEGARY
CASE NUMBER: 3:17-CR~0033-RCJ-WGC

 

SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A X Lump sum payment of $ (*133.086.00 due immediately, balance due
|Zl not later than , or

|:l in accordance with Cl C, Cl D, |:l E, or X F below; or

B |Il Payment to begin immediately (may be combined with C| C, C| D, or |Il 1-` below); or
C C| Payment in equal (e.g., weekly, monthly, quarter|y) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or
D Cl Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) alier release from imprisonment to a term of supervision;
or
E |Il Payment during the term of supervised release will commence within (e.g., 30 or 60 days) aher release from

imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or
F X Special instructions regarding the payment of criminal monetary penalties:
ANYUNPAID BALANCE SHALL BE PAID AT A MONTHY RATE OF NOT LESS THAN 10% OP ANY [NCOME EARNED DUR]NG

lNCARCERATION AN'D/OR GROSS INCOME WH]].E ON SUPERVISION, SUBIECT TO ADJUSTMENT BY THE COURT BASED
UPON ABILITY TO PAY.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during imprisonment, Al| criminal monetary penalties, except those payments made through the l-`ederal Bureau of Prisons' lnmate Pinancia|
Responsibi|ity Program, are made to the clerk of the court,

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

Cl Joint and Several

Defendant and Co-Defendant Names and Case Numbers (inc|uding defendant number), Total Amount, Joint and Several Amount, and
corresponding payee, if appropriate.

Cl The defendant shall pay the cost of prosecution.
El The defendant shall pay the following court cost(s):
C| The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

